Case 2:20-cr-00025-Z-BR Document 31 Filed 08/25/20 Page 1of1i PagelD 84
U.S. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

 

 

 

 

 

 

IN THE UNITED STATES DISTRICT COUR FILED
ORNS S | ug 25a
UNITED STATES OF AMERICA § | “or U.S. DISTRICT COURT
Plaintiff, Tee
Vv. 2:20-CR-25-Z-BR-(1)
WILLIE GRANT
Defendant.

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On August 10, 2020, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation’) in the above
referenced cause. Defendant Willie Grant filed no objections to the Report and Recommendation
within the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court independently
examined all relevant matters of record in the above referenced cause—including the elements of
the offense, Factual Resume, Plea Agreement, and Plea Agreement Supplement—and thereby
determined that the Report and Recommendation is correct. Therefore, the Report and
Recommendation is hereby ADOPTED by the United States District Court. Accordingly, the Court
hereby FINDS that the guilty plea of Defendant Willie Grant was knowingly and voluntarily
entered; ACCEPTS the guilty plea of Defendant Willie Grant; and ADJUDGES Defendant Willie
Grant guilty of Count One in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C). Sentence will

be imposed in accordance with the Court’s sentencing scheduling order.

Hf gana —

MAATHEW J. fespistRicr
ITED oral ES DISTRICT JUDGE

SO ORDERED, August Z? _, 2020.
